Citation Nr: 0525524	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  02-21 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for spinal condition due to 
shock treatment with bowel and bladder dysfunction as 
secondary to service connected post traumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1948 to June 
1955.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, in October 2001, which denied the claim.  

In a November 2002 rating decision, the RO denied entitlement 
to special monthly compensation.  The veteran submitted a 
notice of disagreement with that decision, and the RO issued 
a statement of the case in January 2004.  The veteran, 
however, did not submit a substantive appeal following the 
issuance of the statement of the case.  The Board finds, 
therefore, that the issue of entitlement to special monthly 
compensation is not within its jurisdiction.

In any event, in an August 2005 statement, the veteran 
withdrew his appeal on all issues, which the representative 
stated includes the October 2003 notice of disagreement for 
special monthly compensation entitlement.


FINDINGS OF FACT

In a statement dated August 25, 2005, prior to the 
promulgation of a decision in the appeal by the Board, the 
veteran requested that his appeal for a spinal condition, 
secondary to PTSD, be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the statement received by the Board in August 2005, the 
veteran requested that "all issues and my appeal with BVA be 
withdrawn at this time."  It is clear from this statement 
that it is his intent to withdraw his pending appeal of the 
denial of service connection for his spinal condition claimed 
as secondary to PTSD.  See Hanson v. Brown, 9 Vet. App. 29 
(1996) (the issue of whether a claim has been withdrawn is a 
question of fact); see also Hamilton v. Brown, 4 Vet. App. 
528, 537 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994) (if the veteran expressly indicates that adjudication 
of a particular issue should cease, neither the RO nor the 
Board has authority to proceed on that issue).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2003).  The veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


